Appeal by defendant from an amended judgment of the Supreme Court, Kings County, rendered January 20, 1977, upon his plea of guilty to having violated the terms of a previously imposed sentence of probation. Amended judgment affirmed. We have fully examined the record and agree with appellant’s assigned counsel that there are no meritorious grounds which could be raised on this appeal. Counsel’s application for leave to withdraw as counsel is granted (see Anders v California, 386 US 738; People v Paige, 54 AD2d 631; People v Young, 65 AD2d 560). Hopkins, J. P., Damiani, Rabin and Shapiro, JJ., concur.